

115 HR 6429 IH: Protecting Access to Classified Information in Elections Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6429IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Huffman (for himself, Mr. Jeffries, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to authorize candidates in a
			 presidential election campaign to request a security clearance.
	
 1.Short titleThis Act may be cited as the Protecting Access to Classified Information in Elections Act. 2.Security clearances for candidates during presidential election campaigns (a)In generalThe Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3856) is amended by inserting after section 7601 the following new section:
				
					7602.Security clearances for candidates during presidential election campaigns
 (a)Security clearanceAn eligible candidate may request a security clearance. (b)ProceduresTo the extent practicable pursuant to existing procedures and requirements, the appropriate agencies and departments of the Federal Government shall expeditiously provide the necessary background investigations and eligibility determinations with respect to a request for a security clearance by an eligible candidate under subsection (a).
						(c)Disclosure
 (1)ListBeginning not later than January 1 of each year in which a presidential election is held, the Director shall maintain on a publicly accessible internet website of the Office of the Director of National Intelligence a list of each eligible candidate who—
 (A)is granted a security clearance pursuant to a request under subsection (a); and (B)provides written consent to the Director to make public the status of such request.
 (2)UpdatesThe Director shall update the list under paragraph (1) not later than 7 days after the date on which the Director receives the written consent of a candidate under subparagraph (B) of such paragraph.
 (d)Eligible candidate definedThe term eligible candidate means a candidate for election to the office of President of the United States or the office of Vice President of the United States described in section 9002(2) of the Internal Revenue Code of 1986.
						.
 (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 7601 the following new item:
				
					
						Sec. 7602. Security clearances for candidates during presidential election campaigns..
			